                                                                               .    FILED
                  IN THE UNITED STATES DISTRICT COURT FOR THE                  IN OPEN COURT
                            EASTERN DISTRICT OF VIRGINIA
                                                                             FEB 2 i 20!9
                                    Alexandria Division
                                                                         Ci-ERK. U S district COUfir
UNITED STATES OF AMERICA                                                    ALEXANDRIA. VIRGIMIA


                                                    Criminal No. 1:18CR123-TSE

OSCAR CONTRERAS AGUILAR,                            Counts 1 and 2:
   a/k/a "Oscar Contreras" and "Atrevido,"         Conspiracy to Commit Kidnapping and
  (Counts 2,4,6, and 8)                            Murder in Aid of Racketeering Activity
ELMER ZELAYA MARTINEZ,                             (18 U.S.C. § 1959(a)(5))
  a/k/a "Killer,""Morenito Martinez,"
  "Danilo Perez," and "Chucho,"                     Counts 3 and 4:
  (All counts)                                     Conspiracy to Kidnap
RONALD HERRERA CONTRERAS,                          (18 U.S.C. § 1201(c))
  a/k/a "Espeedy,""Speedy,"
  and "Joster Hmdz,"                                Counts 5 and 6:
  (All counts)                                      Murder in Aid of Racketeering Activity
HENRY ZELAYA MARTINEZ,                             (18 U.S.C. §§ 1959(a)(1) and 2)
  a/k/a "Certero" and "El Kakarra,"
  (All counts)                                      Counts 7 and 8:
YONATHAN MELGAR MARTINEZ,                          Kidnapping Resulting in Death
  a/k/a "Oso" and "Viejo Oso,"                     (18 U.S.C. §§ 1201(a)(1) and 2)
  (Counts 2,4,6, and 8)
PABLO MIGUEL VELASCO BARRERA,                       Notice of Special Findings
  a/k/a "Pablo Miguel Barrera Velasco,"            (18 U.S.C. §§3591 and 3592)
  "Oscuro," and "Miguel Barrera,"
  (All counts)
ANDERSON VILLATORO RIVERA,
   a/k/a "Anderson Villatoro" and
  "Enterrador,"
  (Counts 2,4,6,and 8)
FRANCISCO AVILA AVALOS,
  a/k/a "Picador,""Punche," and
  "Punche Jr Avila,"
  (All counts)
FREDYS BAIRES ABARCA,
   a/k/a "Fredys Baires,""Fredys D, Baires,"
  "Lil Trucha," and "Lil Clandestino,"
  (Counts 2,4,6,and 8)
DUGLAS RAMIREZ FERRERA,
  a/k/a "Mortal,""Darwin," and "Artillero,"
  (All counts)
EDENILSON MISAEL ALFARO,
  a/k/a "Lil Sicario" and "Pasiente Figueroa,
  (All counts)
              Defendants.
                           SECOND SUPERSEDING INDICTMENT


                              February 2019 Term ~ at Alexandria

       THE GRAND JURY CHARGES THAT:


                                  GENERAL ALLEGATIONS


       At all times material to this Second Superseding Indictment:

       1.      The defendants, OSCAR CONTRERAS AGUILAR, also known as "Oscar

Contreras" and "Atrevido," ELMER ZELAYA MARTINEZ, also known as "Killer," "Morenito

Martinez,""Danilo Perez," and "Chucho," RONALD HERRERA CONTRERAS,also known as

"Espeedy," "Speedy," and "Joster Hmdz," HENRY ZELAYA MARTINEZ, also known as

"Certero" and "El Kakarra," YONATHAN MELGAR MARTINEZ, also known as "Oso" and

"Viejo Oso," PABLO MIGUEL VELASCO BARRERA, also known as "Pablo Miguel Barrera

Velasco,""Oscuro," and "Miguel Barrera," ANDERSON VILLATORO RIVERA,also known as

"Anderson Villatoro" and "Enterrador," FRANCISCO AVILA AVALOS, also known as

"Picador," "Punche," and "Punche Jr Avila," FREDYS BAIRES ABARCA, also known as

"Fredys Baires,""Fredys D. Baires," "Lil Trucha," and "Lil Clandestino," DUGLAS RAMIREZ

FERRERA, also known as "Mortal," "Darwin," and "Artillero," and EDENILSON MISAEL

ALFARO,also known as "Lil Sicario" and "Pasiente Figueroa," were members and associates of

La Mara Salvatrucha, also known as "MS-13." MS-13 is a violent international street gang

involved in a variety of criminal activities, including aggravated assault, extortion, abduction,

kidnapping, murder, and obstruction ofjustice, in the Eastern District of Virginia and elsewhere.

       2.      MS-13 members and associates are located throughout the United States, including

in Virginia, Maryland, Ohio, Texas, New York, and California. MS-13 also has a large

international presence in El Salvador, Guatemala, Honduras, and Mexico. MS-13 recruits

members and associates predominantly from the Hispanic community.
        3.      In order to protect the power, reputation, and territory of MS-13, members and

associates are required to use violence,threats ofviolence,and intimidation. These acts ofviolence

include murder and assault with deadly weapons,including firearms, machetes, and knives. MS-

13 members and associates maintain and enhance their status in the gang,and the overall reputation

ofthe gang, by participating in such violent acts.

        4.      MS-13 recruits are indoctrinated into MS-13 rules, which are ruthlessly enforced.

One prominent rule encourages MS-13 members and associates to confront, fight, and kill rival

gang members, known as chavalas. Another prominent rule requires MS-13 members and

associates to identify individuals cooperating with law enforcement authorities. When such

individuals are identified, MS-13 members and associates are required to notify senior gang

members, who typically order {i.e., "green light") the killing of the individuals cooperating with

law enforcement authorities.


       5.      MS-13 is organized into groups known as "cliques" that hold regular meetings to

coordinate gang activities. Each clique is run by the senior leader, who is designated the "First

Word," and the second-in-command, who is designated the "Second Word." The other members

and associates ofthe clique take their orders from the First Word or Second Word. The leaders of

the respective cliques attend larger general meetings to manage gang operations on a regional and

international level.


       6.      MS-13 members must attend clique meetings. At each clique meeting, members

are required to pay dues. At times, MS-13 members are also expected to obtain money through

illegal means, including, but not limited to, extortion. The money is provided to clique leaders

and used to finance clique activities, to provide support for clique members who are in jail, and to

send fimds to MS-13 leadership in El Salvador.
       7.      To promote their gang identity, MS-13 members and associates often wear blue or

white clothing, as well as clothing displaying the number "13" or numbers that total 13, such as

"76." MS-13 members and associates also often have tattoos reading "Mara Salvatrucha,""MS,"

or "MS-13," and mark their territory with graffiti displaying those names and symbols associated

with the gang. One such symbol is the MS-13 hand sign, meant to resemble both an inverted"M"

and the face ofthe devil, with outstretched fingers representing devil's horns. More recently,some

MS-13 members have more discreetly and less publicly signified their membership by avoiding

such clothing and hiding such tattoos in order to avoid detection by law enforcement. MS-13

members refer to one another by their gang names or other nicknames and may not know fellow

gang members except by these gang names.

       8.     The Park View Locos Salvatrucha, also known as "PYLS," is an MS-13 clique

operating in northem Virginia and elsewhere. Defendants OSCAR CONTRERAS AGUILAR,

also known as "Oscar Contreras" and "Atrevido," ELMER ZELAYA MARTINEZ,also known as

"Killer,""Morenito Martinez,""Danilo Perez," and "Chucho," HENRY ZELAYA MARTINEZ,

also known as "Certero" and "El Kakarra," YONATHAN MELGAR MARTINEZ,also known as

"Oso"and "Viejo Oso,"PABLO MIGUEL VELASCO BARRERA,also known as "Pablo Miguel

Barrera Velasco," "Oscuro," and "Miguel Barrera," ANDERSON VILLATORO RIVERA, also

known as "Anderson Villatoro" and "Enterrador," FRANCISCO AVILA AVALOS,also known

as "Picador," "Punche," and "Punche Jr Avila," FREDYS BAIRES ABARCA, also known as

"Fredys Baires," "Fredys D. Baires," "Lil Trucha," and "Lil Clandestino," and EDENILSON

MISAEL ALFARO, also known as "Lil Sicario" and "Pasiente Figueroa," were members and

associates of the PVLS clique of MS-13. Co-conspirators Josue Vigil Mejia, also known as

"Horror" and "Jose Vigil," and Erick Palacios Ruiz, also known as "Cara de Malo," "Erick

Torres," and "Guanako Ruiz," were also members and associates ofthe PVLS clique of MS-13.
       9.     Defendant RONALD HERRERA CONTRERAS, also known as "Espeedy,"

"Speedy," and "Joster Hmdz," was a member and associate of the Western Locos Salvatrucha

clique of MS-13, but he also associated with the PVLS clique.

       10.    Defendant DUGLAS RAMIREZ FERRERA, also known as "Mortal,""Darwin,"

and "Artillero," was a member and associate ofthe Cabanas Locos Salvatrucha clique of MS-13,

but he also associated with the PVLS clique.

                                 The Racketeering Enterprise

       11.    MS-13,including its leaders, members, and associates, constitutes an enterprise as

defined in Title 18, United States Code, Section 1959(b)(2), that is, a group of individuals

associated in fact that engages in, and the activities of which affect, interstate and foreign

commerce. MS-13 is an ongoing organization whose members and associates function as a

continuing unit for a common purpose ofachieving the objectives ofthe enterprise.

                                  Purposes ofthe Enterprise


       12.    The purposes ofthe MS-13 enterprise include the following:

      (a)     Preserving, expanding, and protecting the power, territory, and reputation of MS-

              13 through the use of violence, threats of violence, and intimidation;

      (b)     Promoting and enhancing MS-13 and the activities of its members and associates

              by committing crimes, including, but not limited to, murder;

      (c)     Keeping victims, potential victims, and conununity members in fear of MS-13 and

              its members and associates through violence, threats of violence, and intimidation;

      (d)     Confronting and retaliating against rival gangs through the use of violence, threats

              of violence, and intimidation;

      (e)     Assaulting and murdering individuals believed to be cooperating with law

              enforcement authorities;
       (f)     Hindering and obstructing efforts of law enforcement to identify, apprehend, and

               successfully prosecute offending gang members; and

       (g)     Providing financial support and information to MS-13 members, including those

               incarcerated in the United States and in El Salvador.

                               Means and Methods ofthe Enterprise

        13.    Among the means and methods by which MS-13 members and associates conduct

and participate in the affairs ofthe enterprise are the following:

       (a)     MS-13 members and associates use violence, threats of violence, and intimidation

               to preserve, protect, and expand the enterprise's territory and activities and to

               enhance its prestige, reputation, and position in the community;

       (b)     MS-13 members and associates promote a climate offear through violence, threats

               of violence, and intimidation;

       (c)     MS-13 members and associates use violence, threats of violence, and intimidation

               to discipline and punish members and associates who violate enterprise rules;

       (d)     MS-13 members and associates use cellular phones to discuss gang-related business

               and to obtain approval for the use of violence to further the purposes of MS-13;

       (e)     MS-13 members and associates collect dues to send to MS-13 members

               incarcerated in the United States and El Salvador and to MS-13 leadership in El

               Salvador,in an effort to provide financial support to the enterprise;

       (f)     MS-13 members and associates commit violent crimes in order to be promoted in

               the gang, which has, among others, the following positions in ascending order:

               paro, observacion, chequeo^ and homeboy; and
       (g)     MS-13 members and associates use cellular phones to record the violent acts that

              they commit as a means of proving to gang leadership that they are worthy of

              promotion within the gang's ranks.

       14.    MS-13, through its members and associates, engages in racketeering activity as

defined in Title 18, United States Code, Sections 1959(b)(1) and 1961(1), that is, acts involving

murder and extortion, in violation of the laws of the Commonwealth of Virginia; acts indictable

under Title 18, United States Code, Sections 1503 (obstruction of justice), 1512 (witness

tampering), and 1591 (sex trafficking); and offenses involving drug trafficking, in violation of

Title 21, United States Code, Sections 841 and 846.
                                          COUNT ONE


 (Conspiracy to Commit Kidnapping and Murder ofE.E.E.M, in Aid of Racketeering Activity)

       THE GRAND JURY FURTHER CHARGES THAT:

       The GENERAL ALLEGATIONS ofthis Second Superseding Indictment are realleged and

incorporated by reference as though fully set forth herein.

       In and around August 2016, in Fairfax County, Virginia, within the Eastern District of

Virginia, and elsewhere, for the purpose of gaining entrance to and maintaining and increasing

position in MS-13, an enterprise engaged in racketeering activity, defendants ELMER ZELAYA

MARTINEZ, also known as "ICiller,'' "Morenito Martinez," "Danilo Perez," and "Chucho,"

RONALD HERRERA CONTRERAS,also known as "Espeedy,""Speedy," and "Joster Hmdz,"

HENRY ZELAYA MARTINEZ, also known as "Certero" and "El Kakarra," PABLO MIGUEL

VELASCO BARRERA,also known as "Pablo Miguel Barrera Velasco,""Oscuro," and "Miguel

Barrera," FRANCISCO AVILA AVALOS, also known as "Picador,""Punche," and "Punche Jr

Avila," DUGLAS RAMIREZ FERRERA, also known as "Mortal," "Darwin," and "Artillero,"

and EDENILSON MISAEL ALFARO,also known as "Lil Sicario" and "Pasiente Figueroa," did

knowingly and intentionally combine, conspire, confederate, and agree with each other, and with

others, known and unknown to the grand jury, to kidnap and murder E.E.E.M,in violation of the

laws ofthe Commonwealth of Virginia, specifically, Va. Code §§ 18.2-22,18.2-32, and 18.2-47.




       (In violation of Title 18, United States Code, Section 1959(a)(5).)
                                          COUNT TWO


 (Conspiracy to Commit Kidnapping and Murder of S.A.A.T, in Aid of Racketeering Activity)

       THE GRAND JURY FURTHER CHARGES THAT:

       The GENERAL ALLEGATIONS ofthis Second Superseding Indictment are realleged and

incorporated by reference as though fully set forth herein.

       In and around September 2016, in Fairfax County, Virginia, within the Eastern District of

Virginia, and elsewhere, for the purpose of gaining entrance to and maintaining and increasing

position in MS-13, an enterprise engaged in racketeering activity, defendants OSCAR

CONTRERAS AGUILAR,also known as "Oscar Contreras" and "Atrevido," ELMER ZELAYA

MARTINEZ, also known as "Killer," "Morenito Martinez," "Danilo Perez," and "Chucho,"

RONALD HERRERA CONTRERAS,also known as "Espeedy,""Speedy," and "Joster Hmdz,"

HENRY ZELAYA MARTINEZ, also known as "Certero" and "El Kakarra," YONATHAN

MELGAR MARTINEZ, also known as "Oso" and "Viejo Oso," PABLO MIGUEL VELASCO

BARRERA, also known as "Pablo Miguel Barrera Velasco," "Oscuro," and "Miguel Barrera,"

ANDERSON VILLATORO RIVERA, also known as "Anderson Villatoro" and "Enterrador,"

FRANCISCO AVILA AVALOS, also known as "Picador," "Punche," and "Punche Jr Avila,"

FREDYS BAIRES ABARCA,also known as "Fredys Baires,""Fredys D. Baires,""Lil Trucha,"

and "Lil Clandestino," DUGLAS RAMIREZ FERRERA,also known as "Mortal,""Darwin," and

"Artillero," and EDENILSON MISAEL ALFARO, also known as "Lil Sicario" and "Pasiente

Figueroa," did knowingly and intentionally combine, conspire, confederate, and agree with each

other, and with others, known and unknown to the grand jury, to kidnap and murder S.A.A.T., in

violation of the laws of the Commonwealth of Virginia, specifically, Va. Code §§ 18.2-22, 18.2-

32, and 18.2-47.


       (In violation of Title 18, United States Code, Section 1959(a)(5).)

                                                9
                                        COUNT THREE


                                (Conspiracy to Kidnap E.E.E.M.)

       THE GRAND JURY FURTHER CHARGES THAT:


       The GENERAL ALLEGATIONS ofthis Second Superseding Indictment are realleged and

incorporated by reference as though fully set forth herein.

       In and around August 2016, in Fairfax County, Virginia, within the Eastern District of

Virginia, and elsewhere, defendants ELMER ZELAYA MARTINEZ, also known as "Killer,"

"Morenito Martinez,""Danilo Perez," and "Chucho," RONALD HERRERA CONTRERAS,also

known as "Espeedy,""Speedy,"and "Joster Hmdz,"HENRY ZELAYA MARTINEZ,also known

as "Certero" and "El Kakarra," PABLO MIGUEL VELASCO BARRERA,also known as "Pablo

Miguel Barrera Velasco,""Oscuro,"and "Miguel Barrera," FRANCISCO AVILA AVALOS,also

known as "Picador," "Punche," and "Punche Jr Avila," DUGLAS RAMIREZ FERRERA, also

known as"Mortal,""Darwin,"and "Artillero," and EDENILSON MISAEL ALFARO,also known

as "Lil Sicario" and "Pasiente Figueroa," did knowingly and intentionally combine, conspire,

confederate, and agree with each other, and with others, known and unknown to the grand jury, to

unlawfully and willfully seize, inveigle, decoy, kidnap, abduct, and carry away and hold for

ransom, reward, and otherwise E.E.E.M,, and did use facilities and instrumentalities of interstate

commerce in furtherance ofthe commission ofthe offense, in violation of Title 18, United States

Code, Section 1201(a)(1).

                       MANNER AND MEANS OF THE CONSPIRACY


       The purpose of the conspiracy was to adhere to MS-13's rule of attacking and killing

individuals who are identified as being rival gang members. The manner and means by which the

conspirators conducted the conspiracy included the following:




                                                10
       1.       It was part of the conspiracy that conspirators, who were members and associates

of MS-13,identified E.E.E.M. as a rival gang member.

       2.       It was further part of the conspiracy that conspirators lured E.E.E.M. to a park in

Fairfax County, Virginia, in order to attack and kill him.

       3.       It was further part ofthe conspiracy that, after kidnapping and murdering E.E.E.M.,

the conspirators took steps to destroy evidence and conceal their crime in order to avoid

apprehension.

                                          OVERT ACTS


       In furtherance of the conspiracy and to effect the object thereof, the defendants and their

co-conspirators performed the following overt acts in the Eastern District of Virginia and

elsewhere:


       1.       On or about August 16,2016, Josue Vigil Mejia made inquiries about photographs

posted by E.E.E.M. on his Facebook profile.

       2.       On or about August 16, 2016, Josue Vigil Mejia obtained a photograph of

E.E.E.M.'s Facebook profile followed by a photograph ofa masked individual dressed in all black

with three 6s superimposed around his head

       3.       On or about August 16,2016,after Josue Vigil Mejia showed the photograph ofthe

masked individual to him, EDENILSON MISAEL ALFARO told Josue Vigil Mejia that the

photograph was sufficient evidence that E.E.E.M. was a rival gang member and authorized and

directed the murder ofE.E.E.M.


       4.       On or about August 27,2016,ELMER ZELAYA MARTINEZ,HENRY ZELAYA

MARTINEZ,RONALD HERRERA CONTRERAS,Josue Vigil Mejia, and other co-conspirators

planned to lure E.E.E.M. to a park where they and other gang members and associates would kill

E.E.E.M.




                                                11
       5.      On or about August 28, 2016, RONALD HERRERA CONTRERAS and Josue

Vigil Mejia communicated via Facebook Messenger about the plan to murder E.E.E.M. later that

day.

       6.      On or about August 28, 2016, ELMER ZELAYA MARTINEZ directed Erick

Palacios Ruiz to communicate with E.E.E.M. for the purpose ofadvising him that there would be

a gang meeting in Alexandria, Virginia, that evening and inviting him to attend the meeting.

       7.      On or about August 28,2016,at ELMER ZELAYA MARTINEZ'S direction, Erick

Palacios Ruiz used his cellular phone to communicate with E.E.E.M. by Facebook Messenger,

advising E.E.E.M. that a gang meeting would be taking place that night in Alexandria, Virginia,

and directing E.E.E.M. to take a bus to Alexandria that evening and to come alone.

       8.     On or about August 28,2016,FRANCISCO AVILA AVALOS,Josue Vigil Mejia,

and Erick Palacios Ruiz accompanied E.E.E.M. on public transportation to a location near Holmes

Run Stream Valley Park in Fairfax County, Virginia, under the pretense that there was going to be

a gang meeting that evening.

       9.     On or about August 28, 2016, ELMER ZELAYA MARTINEZ, RONALD

HERRERA CONTRERAS, HENRY ZELAYA MARTINEZ, PABLO MIGLTEL VELASCO

BARRERA, and DUGLAS RAMIREZ FERRERA, while waiting at the Holmes Run Stream

Valley Park in Fairfax County, Virginia, for E.E.E.M. to arrive, readied their weapons and dug a

hole in which to bury E.E.E.M.'s body after the murder.

       10.    On or about August 28,2016,FRANCISCO AVILA AVALOS,Josue Vigil Mejia,

and Erick Palacios Ruiz walked with E.E.E.M. to the location at Holmes Run Stream Valley Park

in Fairfax County, Virginia, where ELMER ZELAYA MARTINEZ, RONALD HERRERA

CONTRERAS,HENRY ZELAYA MARTINEZ,PABLO MIGUEL VELASCO BARRERA,and

DUGLAS RAMIREZ FERRERA were waiting for them to arrive.



                                               12
        11.     On or about August 28, 2016, in Holmes Run Stream Valley Park in Fairfax

County, Virginia, PABLO MIGUEL VELASCO BARRERA served as a look-out to ensure that

the planned murder would not be witnessed by law enforcement or someone walking in the park.

        12.     On or about August 28, 2016, in Holmes Run Stream Valley Park in Fairfax

County, Virginia, ELMER ZELAYA MARTINEZ, RONALD HERRERA CONTRERAS,

HENRY ZELAYA MARTINEZ, FRANCISCO AVILA AVALOS, DUGLAS RAMIREZ

FERRERA, Josue Vigil Mejia, and Erick Palacios Ruiz held, attacked, and murdered E.E.E.M.

because they believed E.E.E.M. was a rival gang member who intended to infiltrate the MS-13

gang.


        13.     On or about August 28, 2016, in Holmes Run Stream Valley Park in Fairfax

County, Virginia, RONALD HERRERA CONTRERAS and others took turns recording the

murder ofE.E.E.M. on a cellular phone to prove to gang leadership that the authorized murder was

committed and that the participants were worthy ofpromotion in the gang.

        14.    On or about August 28, 2016, in Holmes Run Stream Valley Park in Fairfax

County, Virginia, ELMER ZELAYA MARTINEZ, RONALD HERRERA CONTRERAS,

HENRY ZELAYA MARTINEZ, FRANCISCO AVILA AVALOS, DUGLAS RAMIREZ

FERRERA, and Erick Palacios Ruiz buried E.E.E.M.'s remains in the ground in order to hide

evidence linking them to E.E.E.M.'s disappearance and murder.

        15.    On or about August 29,2016, ELMER ZELAYA MARTINEZ transmitted a copy

ofthe video recording ofE.E.E.M.'s murder to EDENILSON MISAEL ALFARO to prove to gang

leadership that the authorized murder of E.E.E.M. had been committed and that the participants

were worthy of promotion in rank in the gang.




        (In violation of Title 18, United States Code, Section 1201(c).)


                                                13
                                          COUNT FOUR


                                (Conspiracy to Kidnap S.A.A.T.)

       THE GRAND JURY FURTHER CHARGES THAT:


       The GENERAL ALLEGATIONS ofthis Second Superseding Indictment are realleged and

incorporated by reference as though fully set forth herein.

       In and around September 2016,in Fairfax County, Virginia, within the Eastem District of

Virginia, and elsewhere, defendants OSCAR CONTRERAS AGUILAR, also known as "Oscar

Contreras" and "Atrevido," ELMER ZELAYA MARTINEZ, also known as "Killer," "Morenito

Martinez,""Danilo Perez," and "Chucho," RONALD HERRERA CONTRERAS,also known as

"Espeedy," "Speedy," and "Joster Hmdz," HENRY ZELAYA MARTINEZ, also known as

"Certero" and "El Kakarra," YONATHAN MELGAR MARTINEZ, also known as "Oso" and

"Viejo Oso," PABLO MIGUEL VELASCO BARRERA, also known as "Pablo Miguel Barrera

Velasco,""Oscuro," and "Miguel Barrera," ANDERSON VILLATORO RIVERA,also known as

"Anderson Villatoro," and "Enterrador," FRANCISCO AVILA AVALOS, also known as

"Picador," "Punche," and "Punche Jr Avila," FREDYS BAIRES ABARCA, also known as

"Fredys Baires,""Fredys D. Baires," "Lil Trucha," and "Lil Clandestino," DUGLAS RAMIREZ

FERRERA, also known as "Mortal," "Darwin," and "Artillero," and EDENILSON MISAEL

ALFARO,also known as "Lil Sicario" and "Pasiente Figueroa," did knowingly and intentionally

combine, conspire, confederate, and agree with each other, and with others, known and unknown

to the grandjury,to unlawfully and willfully seize, inveigle, decoy,kidnap,abduct,and carry away

and hold for ransom, reward, and otherwise S.A.A.T., and did use facilities and instrumentalities

of interstate commerce in furtherance of the commission of the offense, in violation of Title 18,

United States Code, Section 1201(a)(1).




                                                14
                        MANNER AND MEANS OF THE CONSPIRACY


       The purpose of the conspiracy was to adhere to MS-13's rule of attacking and killing

individuals who are believed to be cooperating with law enforcement authorities. The manner and

means by which the conspirators conducted the conspiracy included the following:

       1.       It was part of the conspiracy that conspirators, who were members and associates

of MS-13, identified S.A.A.T. as an individual who they believed was cooperating with law

enforcement.


       2.       It was fiirther part of the conspiracy that conspirators lured S.A.A.T. to a park in

Fairfax County, Virginia, in order to attack and kill him.

       3.       It was further part ofthe conspiracy that, after kidnapping and murdering S.A.A.T.,

the conspirators took steps to destroy evidence and conceal their crime in order to avoid

apprehension.

                                          OVERT ACTS


       In furtherance of the conspiracy and to effect the object thereof, the defendants and their

co-conspirators performed the following overt acts in the Eastern District of Virginia and

elsewhere:


       1.       In and around September 2016, Josue Vigil Mejia told ELMER ZELAYA

MARTINEZ and HENRY ZELAYA MARTINEZ that a gang member from another clique had

advised that S.A.A.T. might be cooperating with law enforcement.

       2.       In and around September 2016, ELMER ZELAYA MARTINEZ and HENRY

ZELAYA MARTINEZ concluded that S.A.A.T. was cooperating with law enforcement and

should be murdered as a result.


       3.       In and around September 2016, ELMER ZELAYA MARTINEZ and HENRY

ZELAYA MARTINEZ advised EDENILSON MISAEL ALFARO of their belief that S.A.A.T.




                                                15
was cooperating with law enforcement and of their plan to kill S.A.A.T. as punishment for such

cooperation.

       4.      In and around September 2016, EDENILSON MISAEL ALFARO authorized the

murder of S.A.A.T.


       5.      In and around September 2016, EDENILSON MISAEL ALFARO informed

OSCAR CONTRERAS AGUILAR that members of the PVLS clique in Virginia had identified

an informant and directed OSCAR CONTRERAS AGUILAR to send two chequeos from

Maryland to Virginia so that they could participate in the murder ofthe informant.

       6.      In and around September 2016, OSCAR CONTRERAS AGUILAR instructed

FREDYS BAIRES ABARCA and an unindicted co-conspirator known as "Lobito" to travel to

Virginia and meet with ELMER ZELAYA MARTINEZ and HENRY ZELAYA MARTINEZ so

that FREDYS BAIRES ABARCA and "Lobito" could participate in the murder of an individual

believed to be cooperating with law enforcement.

       7.      On or about September 26, 2016, after learning that EDENILSON MISAEL

ALFARO had authorized the murder of S.A.A.T., Josue Vigil Mejia directed ANDERSON

VILLATORO RIVERA to participate in the murder of S.A.A.T. so that ANDERSON

VILLATORO RIVERA could be promoted in the gang.

       8.      On or about September 26, 2016, ELMER ZELAYA MARTINEZ, RONALD

HERRERA CONTRERAS, HENRY ZELAYA MARTINEZ, YONATHAN MELGAR

MARTINEZ,PABLO MIGUEL VELASCO BARRERA,ANDERSON VILLATORO RIVERA,

FRANCISCO AVILA AVALOS, DUGLAS RAMIREZ FERRERA, Erick Palacios Ruiz, and

other co-conspirators planned to murder S.A.A.T. on the night of September 26, 2016, because

they believed he was cooperating with law enforcement.




                                               16
       9.      On or about September 26,2016,FREDYS BAIRES ABARCA and the unindicted

co-conspirator known as "Lobito" traveled from Maryland to the Eastern District of Virginia for

the purpose ofparticipating in the murder of S.A.A.T.

       10.     On or about September 26, 2016, ELMER ZELAYA MARTINEZ and Erick

Palacios Ruiz communicated with S.A.A.T, via Facebook Messenger for the purpose of luring

S.A.A.T. to Holmes Run Stream Valley Park in Fairfax County, Virginia, under the pretense that

there was going to be a gang meeting that night.

       11.     On or about September 26, 2016, ELMER ZELAYA MARTINEZ and Erick

Palacios Ruiz communicated with S.A.A.T. via Facebook Messenger and arranged to pick up

S.A.A.T. outside a Target store in Falls Church, Virginia, and take S.A.A.T.to Holmes Run Stream

Valley Park in Fairfax County, Virginia, where ELMER ZELAYA MARTINEZ, Erick Palacios

Ruiz, and others planned to kill S.A.A.T.

       12.     On or about September 26, 2016, ELMER ZELAYA MARTINEZ, RONALD

HERRERA CONTRERAS, HENRY ZELAYA MARTINEZ, PABLO MIGUEL VELASCO

BARRERA,FRANCISCO AVILA AVALOS,ANDERSON VILLATORO RIVERA,DUGLAS

RAMIREZ FERRERA, Erick Palacios Ruiz, and others traveled by vehicle to the Target store

located at 5115 Leesburg Pike,Falls Church, Virginia,to pick up S.A.A.T. and take him to Holmes

Run Stream Valley Park in Fairfax County, Virginia.

       13.    On or about September 26,2016, outside the Target store located at 5115 Leesburg

Pike, Falls Church, Virginia, and in order to hinder law enforcement's ability to investigate and

solve S.A.A.T.'s murder, ELMER ZELAYA MARTINEZ removed from S.A.A.T.'s ankle an

electronic monitoring device that S.A.A.T. was required to wear.

       14.    On or about September 26, 2016, ELMER ZELAYA MARTINEZ, RONALD

HERRERA CONTRERAS,HENRY ZELAYA MARTINEZ,PABLO MIGUEL VELASCO



                                               17
BARRERA,FRANCISCO AVILA AVALOS,ANDERSON VILLATORO RIVERA,DUGLAS

RAMIREZ FERRERA,Erick Palacios Ruiz, and others transported S.A.A.T. by vehicle from the

Target store located at 5115 Leesburg Pike, Falls Church, Virginia to Holmes Run Stream Valley

Park in Fairfax County, Virginia, for the purpose of holding S.A.A.T. under false pretenses and

killing him there.

        15.    On or about September 26, 2016, in Holmes Run Stream Valley Park in Fairfax

County, Virginia, PABLO MIGUEL VELASCO BARRERA, YONATHAN MELGAR

MARTINEZ,FRANCISCO AVILA AVALOS,and others initially served as look-outs to ensure

that the planned murder would not be witnessed by law enforcement or someone walking in the

park.

        16.    On or about September 26, 2016, in Holmes Run Stream Valley Park in Fairfax

County, Virginia, ELMER ZELAYA MARTINEZ, RONALD HERRERA CONTRERAS,

HENRY ZELAYA MARTINEZ, YONATHAN MELGAR MARTINEZ, PABLO MIGUEL

VELASCO BARRERA, ANDERSON                  VILLATORO RIVERA, FRANCISCO                  AVILA

AVALOS,FREDYS BAIRES ABARCA,DUGLAS RAMIREZ FERRERA,Erick Palacios Ruiz,

"Lobito," and other unindicted co-conspirators held, attacked, and murdered S.A.A.T. because

they believed S.A.A.T. was cooperating with law enforcement.

        17.    On or about September 26, 2016, in Holmes Run Stream Valley Park in Fairfax

County, Virginia, RONALD HERRERA CONTRERAS recorded the murder of S.A.A.T. on a

cellular phone to prove to gang leadership that the authorized murder was committed and that the

participants were worthy ofpromotion in the gang.

        18.    On or about September 26, 2016, in Holmes Run Stream Valley Park in Fairfax

County, Virginia, RONALD HERRERA CONTRERAS, YONATHAN MELGAR MARTINEZ,

ANDERSON VILLATORO RIVERA,FRANCISCO AVILA AVALOS,Erick Palacios Ruiz,and



                                              18
others buried S.A.A.T.*s remains in the ground in order to hide evidence linking them to

S.A.A.T.'s disappearance and murder.

       19.    On or about September 27, 2016, ELMER ZELAYA MARTEMEZ, PABLO

MIGUEL VELASCO BARRERA,and ANDERSON VILLATORO RIVERA removed S.A.A.T.

as a Facebook fiiend and blocked his accoimts from their respective Facebook accounts in order

to conceal their involvement in S.A.A.T.'s disappearance and murder.

       20.    On or about September 27, 2016, ELMER ZELAYA MARTINEZ transmitted a

copy of the video recording of S.A.A.T.'s murder to EDENILSON MISAEL ALFARO to prove

to gang leadership that the authorized murder of S.A.A.T. had been committed and that the

participants were worthy ofpromotion in rank in the gang.




      (In violation of Title 18, United States Code, Section 1201(c).)


                                              19
                                          COUNT FIVE


                     (Murder of E.E.E.M. in Aid of Racketeering Activity)

       THE GRAND JURY FURTHER CHARGES THAT:


       The GENERAL ALLEGATIONS ofthis Second Superseding Indictment are realleged and

incorporated by reference as though fully set forth herein.

       On or about August 28, 2016, in Fairfax County, Virginia, within the Eastern District of

Virginia, and elsewhere, for the purpose of gaining entrance to and maintaining and increasing

position in MS-13, an enterprise engaged in racketeering activity, defendants ELMER ZELAYA

MARTINEZ, also known as "Killer," "Morenito Martinez," "Danilo Perez," and "Chucho,"

RONALD HERRERA CONTRERAS,also known as "Espeedy,""Speedy," and "Joster Hmdz,"

HENRY ZELAYA MARTINEZ, also known as "Certero" and "El Kakarra," PABLO MIGUEL

VELASCO BARRERA,also known as "Pablo Miguel Barrera Velasco,""Oscuro," and "Miguel

Barrera," FRANCISCO AVILA AVALOS,also known as "Picador," "Punche," and "Punche Jr

Avila," DUGLAS RAMIREZ FERRERA, also known as "Mortal," "Darwin," and "Artillero,"

and EDENILSON MISAEL ALFARO,also known as "Lil Sicario" and "Pasiente Figueroa," did

knowingly and intentionally murder E.E.E.M., in violation of the laws of the Commonwealth of

Virginia, specifically, Va. Code §§ 18.2-32 and 18.2-18, and did aid, abet, counsel, command,

induce, and cause another to commit said offense.




       (In violation of Title 18, United States Code, Sections 1959(a)(1) and 2.)


                                                20
                                          COUNT SIX


                     (Murder of S.A.A.T. in Aid of Racketeering Activity)

       THE GRAND JURY FURTHER CHARGES THAT:

       The GENERAL ALLEGATIONS ofthis Second Superseding Indictment are realleged and

incorporated by reference as though fully set forth herein.

       On or about September 26, 2016, in Fairfax County, Virginia, within the Eastern District

of Virginia, and elsewhere, for the purpose of gaining entrance to and maintaining and increasing

position in MS-13, an enterprise engaged in racketeering activity, defendants OSCAR

CONTRERAS AGUILAR,also known as "Oscar Contreras" and "Atrevido," ELMER ZELAYA

MARTINEZ, also known as "Killer," "Morenito Martinez," "Danilo Perez," and "Chucho,"

RONALD HERRERA CONTRERAS, also known as "Espeedy,""Speedy," and "Joster Hmdz,"

HENRY ZELAYA MARTINEZ, also known as "Certero" and "El Kakarra," YONATHAN

MELGAR MARTINEZ, also known as "Oso" and "Viejo Oso," PABLO MIGUEL VELASCO

BARRERA, also known as "Pablo Miguel Barrera Velasco," "Oscuro," and "Miguel Barrera,"

ANDERSON VILLATORO RIVERA, also known as "Anderson Villatoro," and "Enterrador,"

FRANCISCO AVILA AVALOS, also known as "Picador," "Punche," and "Punche Jr Avila,"

FREDYS BAIRES ABARCA,also known as "Fredys Baires,""Fredys D. Baires,""Lil Trucha,"

and "Lil Clandestino," DUGLAS RAMIREZ FERRERA,also known as "Mortal,""Darwin," and

"Artillero," and EDENILSON MISAEL ALFARO, also known as "Lil Sicario" and "Pasiente

Figueroa," did knowingly and intentionally murder S.A.A.T., in violation of the laws of the

Commonwealth of Virginia, specifically, Va. Code §§ 18.2-32 and 18.2-18, and did aid, abet,

counsel, command,induce, and cause another to commit said offense.




       (In violation of Title 18, United States Code, Sections 1959(a)(1) and 2.)


                                                21
                                        COUNT SEVEN


                          (Kidnapping ofE.E.E.M. Resulting in Death)

       THE GRAND JURY FURTHER CHARGES THAT:

       The GENERAL ALLEGATIONS ofthis Second Superseding Indictment are realleged and

incorporated by reference as though fully set forth herein.

       On or about August 28, 2016, in Fairfax County, Virginia, within the Eastern District of

Virginia, and elsewhere, defendants ELMER ZELAYA MARTINEZ, also known as "Killer,"

"Morenito Martinez,""Danilo Perez," and "Chucho," RONALD HERRERA CONTRERAS,also

known as"Espeedy,""Speedy,"and "Joster Hmdz,"HENRY ZELAYA MARTINEZ,also known

as "Certero" and "El Kakarra," PABLO MIGUEL VELASCO BARRERA,also known as "Pablo

Miguel Barrera Velasco,""Oscuro," and "Miguel Barrera," FRANCISCO AVILA AVALOS,also

known as "Picador," "Punche," and "Punche Jr Avila," DUGLAS RAMIREZ FERRERA, also

known as"Mortal,""Darwin,"and "Artillero," and EDENILSON MISAEL ALFARO,also known

as "Lil Sicario" and "Pasiente Figueroa," did unlawfully and willfully seize, inveigle, decoy,

kidnap, abduct, and carry away and hold E.E.E.M. for ransom and reward and otherwise, namely,

for the purpose of killing him because he was believed to be a member of a rival gang, and, in

committing and in furtherance ofthe commission ofthe offense, did travel in interstate commerce,

and did use facilities and instrumentalities of interstate commerce, and did aid, abet, counsel,

command,induce, and cause another to commit said offense, and E.E.E.M. died as a result of the

offense.




       (In violation of Title 18, United States Code, Sections 1201(a)(1) and 2.)


                                               22
                                           COUNT EIGHT


                          (Kidnapping of S.A.A.T. Resulting in Death)

       THE GRAND JURY FURTHER CHARGES THAT:


       The GENERAL ALLEGATIONS ofthis Second Superseding Indictment are realleged and

incorporated by reference as though fully set forth herein.

       On or about September 26, 2016, in Fairfax County, Virginia, within the Eastern District

of Virginia, and elsewhere, defendants OSCAR CONTRERAS AGUILAR,also known as "Oscar

Contreras" and "Atrevido," ELMER ZELAYA MARTINEZ,also known as "Killer," "Morenito

Martinez,""Danilo Perez," and "Chucho," RONALD HERRERA CONTRERAS,also known as

"Espeedy," "Speedy," and "Joster Hmdz," HENRY ZELAYA MARTINEZ, also known as

"Certero" and "El Kakarra," YONATHAN MELGAR MARTINEZ, also known as "Oso" and

"Viejo Oso," PABLO MIGUEL VELASCO BARRERA, also known as "Pablo Miguel Barrera

Velasco,""Oscuro," and "Miguel Barrera," ANDERSON VILLATORO RIVERA,also known as

"Anderson Villatoro," and "Enterrador," FRANCISCO AVILA AVALOS, also known as

"Picador," "Punche," and "Punche Jr Avila," FREDYS BAIRES ABARCA, also known as

"Fredys Baires,""Fredys D. Baires," "Lil Trucha," and "Lil Clandestino," DUGLAS RAMIREZ

FERRERA, also known as "Mortal," "Darwin," and "Artillero," and EDENILSON MISAEL

ALFARO,also known as"Lil Sicario"and "Pasiente Figueroa," did unlawfully and willfully seize,

inveigle, decoy, kidnap, abduct, and carry away and hold S.A.A.T. for ransom and reward and

otherwise, namely,for the purpose of killing him because he was believed to be cooperating with

law enforcement, and, in committing and in furtherance of the commission of the offense, did

travel in interstate commerce, and did use facilities and instrumentalities of interstate commerce,

and did aid, abet, counsel, command, induce, and cause another to commit said offense, and

S.A.A.T. died as a result ofthe offense.

       (In violation of Title 18, United States Code, Sections 1201(a)(1) and 2.)
                                                23
                               NOTICE OF SPECIAL FINDINGS

       The GENERAL ALLEGATIONS ofthis Second Superseding Indictment are realleged and

incorporated by reference as though fully set forth herein.

       1.      As to Counts Five and Seven of this Second Superseding Indictment, defendants

ELMER ZELAYA MARTINEZ, also known as "Killer," "Morenito Martinez," "Danilo Perez,"

and "Chucho," RONALD HERRERA CONTRERAS, also known as "Espeedy," "Speedy," and

"Joster Hmdz," HENRY ZELAYA MARTINEZ, also known as "Certero" and "El Kakarra,"

PABLO MIGUEL VELASCO BARRERA, also known as "Pablo Miguel Barrera Velasco,"

"Oscuro," and "Miguel Barrera," FRANCISCO AVILA AVALOS, also known as "Picador,"

"Punche," and "Punche Jr Avila," and DUGLAS RAMIREZ FERRERA,also known as "Mortal,"

"Darwin," and "Artillero":

               a.     were 18 years ofage or older at the time ofthe offense;

               b.     intentionally killed E.E.E.M.(Title 18, United States Code, Section

                      3591(a)(2)(A));

               c.     intentionally inflicted serious bodily injury that resulted in the death of

                      E.E.E.M.(Title 18, United States Code, Section 3591(a)(2)(B));

               d.     intentionally participated in an act, contemplating that the life of a person

                      would be taken or intending that lethal force would be used in connection

                      with a person,other than one ofthe participants in the offense,and E.E.E.M.

                      died as a direct result of such act (Title 18, United States Code, Section

                      3591(a)(2)(C));

               e.     intentionally and specifically engaged in an act of violence, knowing that

                      the act created a grave risk of death to a person, other than one ofthe




                                                24
                   participants in the offense, such that participation in the act constituted a

                   reckless disregard for human life and E.E.E.M. died as a direct result ofthe

                   act(Title 18, United States Code, Section 3591(a)(2)(D));

            f.     committed the offense during the commission of a kidnapping (Title 18,

                   United States Code, Section 3592(c)(1));

            g.     committed the offense in an especially heinous, cruel, or depraved manner

                   in that it involved torture and serious physical abuse to E.E.E.M.(Title 18,

                   United States Code, Section 3592(c)(6));

            h.     committed the offense after substantial planning and premeditation to cause

                   the death of E.E.E.M. (Title 18, United States Code, Section 3592(c)(9));

                   and


            i.     committed the offense against E.E.E.M., who was a particularly vulnerable

                   victim due to his youth (Title 18, United States Code, Section 3592(c)(l 1)).

      2.    As to Counts Five and Seven of this Second Superseding Indictment, defendant

EDENILSON MISAEL ALFARO,also known as "Lil Sicario" and "Pasiente Figueroa":

            a.     was 18 years ofage or older at the time ofthe offense;

            b.     intentionally participated in an act, contemplating that the life of a person

                   would be taken or intending that lethal force would be used in connection

                   with a person,other than one ofthe participants in the offense, and E.E.E.M.

                   died as a direct result of such act (Title 18, United States Code, Section

                   3591(a)(2)(C));

            c.     intentionally and specifically engaged in an act of violence, knowing that

                   the act created a grave risk of death to a person, other than one ofthe




                                            25
                     participants in the offense, such that participation in the act constituted a

                     reckless disregard for human life and E.E.E.M. died as a direct result ofthe

                     act (Title 18, United States Code, Section 3591(a)(2)(D));

              d.     committed the offense during the commission of a kidnapping (Title 18,

                     United States Code, Section 3592(c)(1));

              e.     committed the offense in an especially heinous, cruel, or depraved manner

                     in that it involved torture and serious physical abuse to E.E.E.M.(Title 18,

                     United States Code, Section 3592(c)(6));

              f.     committed the offense after substantial planning and premeditation to cause

                     the death of E.E.E.M. (Title 18, United States Code, Section 3592(c)(9));

                     and


              g.     committed the offense against E.E.E.M., who was a particularly vulnerable

                     victim due to his youth (Title 18, United States Code, Section 3592(c)(l 1)).

       3.     As to Counts Six and Eight of this Second Superseding Indictment, defendants

ELMER ZELAYA MARTINEZ, also known as "IGller," "Morenito Martinez," "Danilo Perez,"

and "Chucho," RONALD HERRERA CONTRERAS,also known as "Espeedy," "Speedy," and

"Joster Hmdz," HENRY ZELAYA MARTINEZ, also known as "Certero" and "El Kakarra,"

YONATHAN MELGAR MARTINEZ,also known as"Oso"and "Viejo Oso,"PABLO MIGUEL

VELASCO BARRERA,also known as "Pablo Miguel Barrera Velasco,""Oscuro," and "Miguel

Barrera," ANDERSON VILLATORO RIVERA, also known as "Anderson Villatoro," and

"Enterrador," FRANCISCO AVILA AVALOS,also known as "Picador,""Punche," and "Punche

Jr Avila," FREDYS BAIRES ABARCA,also known as "Fredys Baires,""Fredys D. Baires,""Lil

Trucha," and "Lil Clandestino," and DUGLAS RAMIREZ FERRERA, also known as "Mortal,"

"Darwin," and "Artillero":




                                              26
a.   were 18 years ofage or older at the time ofthe offense;

b.   intentionally killed S.A.A.T, (Title 18, United States Code, Section

     3591(a)(2)(A));

c.   intentionally inflicted serious bodily injury that resulted in the death of

     S.A.A.T.(Title 18, United States Code, Section 3591(a)(2)(B));

d.   intentionally participated in an act, contemplating that the life of a person

     would be taken or intending that lethal force would be used in connection

     with a person, other than one ofthe participants in the offense,and S.A.A.T.

     died as a direct result of such act (Title 18, United States Code, Section

     3591(a)(2)(C));

e.   intentionally and specifically engaged in an act of violence, knowing that

     the act created a grave risk of death to a person, other than one of the

     participants in the offense, such that participation in the act constituted a

     reckless disregard for human life and S.A.A.T. died as a direct result ofthe

     act (Title 18, United States Code, Section 3591(a)(2)(D));

f.   committed the offense during the commission of a kidnapping (Title 18,

     United States Code, Section 3592(c)(1));

g.   committed the offense in an especially heinous, cruel, or depraved manner

     in that it involved torture and serious physical abuse to S.A.A.T.(Title 18,

     United States Code, Section 3592(c)(6));

h.   committed the offense after substantial planning and premeditation to cause

     the death of S.A.A.T. (Title 18, United States Code, Section 3592(c)(9));

     and


i.   committed the offense against S.A.A.T., who was a particularly vulnerable

     victim due to his youth (Title 18, United States Code, Section 3592(c)(l 1)).
                              27
      4.    As to Counts Six and Eight of this Second Superseding Indictment, defendants

OSCAR CONTRERAS AGUILAR, also known as "Oscar Contreras" and "Atrevido," and

EDENILSON MISAEL ALFARO,also known as "Lil Sicario" and "Pasiente Figueroa":

            a.     were 18 years ofage or older at the time ofthe offense;

            b.     intentionally participated in an act, contemplating that the life of a person

                   would be taken or intending that lethal force would be used in connection

                   with a person, other than one ofthe participants in the offense,and S.A.A.T.

                   died as a direct result of such act (Title 18, United States Code, Section

                   3591(a)(2)(C));

            c.     intentionally and specifically engaged in an act of violence, knowing that

                   the act created a grave risk of death to a person, other than one of the

                   participants in the offense, such that participation in the act constituted a

                  reckless disregard for human life and S.A.A.T, died as a direct result ofthe

                   act(Title 18, United States Code, Section 3591(a)(2)(D));

            d.     committed the offense during the commission of a kidnapping (Title 18,

                   United States Code, Section 3592(c)(1));

            e.     committed the offense in an especially heinous, cruel, or depraved manner

                  in that it involved torture and serious physical abuse to S.A.A.T.(Title 18,

                   United States Code, Section 3592(c)(6));

            f.     committed the offense after substantial planning and premeditation to cause

                   the death of S.A.A.T. (Title 18, United States Code, Section 3592(c)(9));

                   and




                                            28
              g.     committed the offense against S.A.A.T., who was a particularly vulnerable

                     victim due to his youth (Title 18, United States Code,Section 3592(c)(l 1)).



              (Pursuant to Title 18, United States Code,Sections 3591 and 3592,)




                                                   ATRUEBILL PiiraiMtioflioEGwenimsiitAce'-'
                                                                            nftMs page has been filed
                                                                      mr gaol iu the Ctcfks Office, r


                                                   FOREPERSON OF THE GRAND JURY




G.ZacharyTerwilliger
United States Attorney




Rebeca H. Bellows
Alexander B. Blanchard
Assistant United States Attorneys




                                              29
